UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-7265 AMBASE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 95-2962743 (I.R.S. Employer Identification No.) , 3RD FLOOR GREENWICH, CONNECTICUT06830 (Address of principal executive offices)(Zip Code) (203) 532-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated FilerNon-Accelerated Filer XSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX. At July 30, 2011, there were 43,075,410 shares outstanding of the registrant’s common stock, $0.01 par value per share. AmBase Corporation Quarterly Report on Form 10-Q June 30, 2011 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity and Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS AMBASE CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except for share and per share mounts) Assets: June 30, December 31, Cash and cash equivalents $ $ Held to maturity investments (market value $7,700and $8,199, respectively) Real estate owned: Land Buildings Real estate owned, gross $ Accumulated depreciation ) ) Real estate owned, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued liabilities $ $ Other liabilities 6 2 Total liabilities Commitments and contingencies (Note 3) Stockholders’ equity: Common stock ($0.01 par value, 200,000,000 authorized, 46,410,007 issued and 43,075,410 outstanding in 2011 and 2010) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost - 3,334,597 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. AMBASE CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations Second Quarter and Six Months Ended June 30 (Unaudited) (in thousands, except per share data) Second Quarter Six Months Operating expenses: Compensation and benefits $ Professional and outside services 84 Property operating and maintenance 21 37 50 69 Depreciation 12 12 24 25 Insurance 11 17 19 24 Other operating 20 22 47 52 Total operating expenses Operating loss ) Interest income 2 4 5 9 Realized gains on sales of investment securities 9 9 15 19 Other income - - Loss before income taxes ) Income tax expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders - basic $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders - assuming dilution $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic Weighted average common shares outstanding - Assuming dilution The accompanying notes are an integral part of these consolidated financial statements. AMBASE CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows SixMonths Ended June 30 (Unaudited) (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 24 25 Realized gains on sales of investment securities ) ) Changes in other assets and liabilities: Accrued interest receivable on investment securities - 8 Other assets ) 35 Accounts payable and accrued liabilities ) ) Other liabilities 4 (5
